Quinn, Chief Judge
(dissenting);
In my opinion, the principal opinion reads more into the order than was intended by the officer who gave it, and more than was understood by the accused, who received it directly and personally. With the board of review, I am satisfied the order merely prohibited “personal communication” which would harass or threaten the complaining witness and her husband. See board of review decision, April 1, 1964, footnote 3, page 6.
Nothing in the order prohibited accused’s counsel from questioning the prospective witnesses in preparation for trial. I agree fully with the following comments by the board of review:
“. . . While the accused was prohibited from contacting Airman and Mrs. D, there was nothing to prevent his counsel from doing so. There is nothing in the ordinary case to keep an accused from personally preparing his defense, including the interviewing of witnesses, but such actions usually are performed by his attorney. These particular witnesses were certainly under no cum-pulsion to speak to this accused himself and, under the circumstances, it was unlikely that they would willingly do so. Though the right to prepare one’s defense is basic (US v Tellier, 13 USCMA 323, 32 CMR 323; US v Nichols, 8 USCMA 119, 23 CMR 343), we see nothing here to indicate that the accused was prevented from doing so and it is significant that no such claim was made at the trial.” *163[Board of review decision, supra, pages 7-8.]
The order is so “narrowly and tightly drawn,” and so specific in its application, that it meets the strict limitations imposed by the Wysong case, 9 USCMA 249, 251, 26 CMR 29. I would, therefore, affirm the decision of the board of review.